Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This is in response to Applicant’s amendment which was filed on 03/09/2022 and has been entered. Claims 1, 5-8, 12-15, 19-22, 26-29, 33-36 and 40-12 have been amended. No claims have been cancelled. No claims have been added. Claims 1-42 are pending in this application, with claims 1, 8, 15, 22, 29 and 36 being independent.
	
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, with respect to arguments directed to independent claims 1, 8, 15, 22, 29 and 36, which have been similarly amended, the limitations have been addressed in the current rejection in view of newly applied art U.S. Patent 7,158,628. Similarly, the rejection of claims 3, 4, 10, 11 17 and 18 are updated in view of McConnel.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-8, 10-15, 17-22, 24-29, 31-36 and 38-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,424,709 (“Doyle et al.”) in view of U.S. Patent No. 7,158,628 (“McConnel et al.”).

Regarding claim 1, Doyle et al. discloses a method for pairing in a contact center system comprising: 
receiving, by at least one computer processor communicatively coupled to and configured to perform contact-agent pairing operations in the contact center system, a first agent, a second agent, and a third agent available for pairing to a contact in a contact center skill queue (fig. 3, agents 22, 24 and 26 assigned to handle calls in a call queue, col. 5, lines 25-29, when a call arrives a skills routing module is used to assign an available primary agent, e.g. agents 22, 24 or 26); and
determining, by the at least one computer processor, a pairing strategy for pairing at least one of the first agent, the second agent, and the third agent, wherein the pairing strategy is based on a model comprising an agent utilization metric and an agent performance metric (col. 5, lines 25-39, the pairing of agent to call corresponding to the claimed “pairing strategy”. The pairing is based upon agent performance metric. Examiner interprets as the primary skill level for example in table III and table IV. Agents with rank=1 are considered to have the same performance metric. Agent selection from the group of agents is then based on agent utilization metric. Examiner interprets the utilization metric as corresponding to agent idle time. The method selects an agent first from among the primary skill group based on the agent who has the longest idle time). 
Doyle discloses delivering calls based on two metrics, agent qualifications and agent idle time. However, Doyle does not specify, wherein the pairing strategy is configured such that if the third agent had not been available, the second agent would have been selected for pairing to the contact based on the agent utilization metric and the agent performance metric.
	In a similar field of endeavor, McConnel et al. discloses dynamic pairing of agents to callers. method can assign an index value, representative of rank, to each agent. When two or more pertinent metrics of agent performance are available, the method can consider both and weigh each in terms of relevance to operational effectiveness and efficiency. Call distribution using index, as illustrated in FIG. 2, helps the contact center evaluate alternatives. On the basis of feedback from the index, the process control algorithms can automatically compensate for dynamic conditions in the contact center environment. The index can also rank various contact center resources in terms of the predicted benefit of each resource's deployment so that one resource can be preferentially selected for deployment over another (col. 11, lines 46-60). Examiner interprets this as reading on the above limitation because the selection process is dependent upon the available agents therefore if a third agent is not available the agent index score may change resulting in the second agent being preferred over the first.
	It would have been obvious to a person of ordinary skill in the art to combine the teachings of McConnel et al. with Doyle et al. for selecting one agent over another from a group of available agents for the benefit of the current objective of the organization. The selection can select a preferred agent to service a call and can factor into the selection methodology dynamic situational and environmental influences and shifting agent proficiency and performance (col. 3, lines 30-34). 

Claim 8 recites a system for pairing in a contact center system comprising: at least one computer processor communicatively coupled to and configured to perform contact-agent pairing operations in the contact center system, wherein the at least one computer processor is further configured to perform the method recited in claim 1. Doyle et al. discloses in figure 1 an ACD system 10 for using skill based and call loading for pairing in a contact center system. Claim 8 is rejected in view of Doyle et al. and McConnel et al. for the same reasons as discussed with respect to claim 1 above.

Claim 15 recites an article of manufacture for pairing in a contact center system comprising: a non-transitory computer processor readable medium; and instructions stored on the medium; wherein the instructions are configured to be readable from the medium by at least one computer processor communicatively coupled to and configured to perform contact-agent pairing operations in the contact center system and thereby cause the at least one computer processor to operate so as to perform the method recited in claim 1. Doyle et al. discloses in figure 1 CPU 17 comprising instructions for using skill based and call loading for pairing in the contact center system. Claim 15 is rejected in view of Doyle et al. and McConnel et al. for the same reasons as discussed with respect to claims 1 and 8 above.

Regarding claims 3, 10 and 17, Doyle et al. in view of McConnel further discloses re-ranking or rescoring, by the at least one computer processor, the first agent, the second agent, and the third agent when a fourth agent becomes available for pairing to the contact in the contact center skill queue (McConnel, col. 18, lines 25-38, Events that typically warrant refreshing the index values 470 include staff changes, updated performance data 420, new operational objectives, new training, and revised agent qualifications. The index values 470 can be refreshed periodically such as daily, weekly, hourly, minute-by-minute, second-by-second, or monthly).

Regarding claims 4, 11 and 18, Doyle et al. in view of McConnell discloses wherein the pairing strategy compares a rank or score of the contact to a rank or score of each of the first agent, the second agent, and the third agent (McConnel, col. 4, lines 56-61, an index value is used as the basis to select a resource to deploy in a contact center. The index value can indicate the relative contribution towards operation effectiveness of one resource deployment option relative to another. Examiner interprets the relative contribution as a comparison of rank/score).  

Regarding claims 5, 12 and 19, Doyle et al. discloses wherein the pairing strategy is configured to target a uniform agent utilization (col. 3, lines 63-67, by assigning agents based on idle time, agent utilization is uniform within the work type.).  

Regarding claims 6, 13 and 20, Doyle et al. discloses wherein the pairing strategy is configured to optimize performance in a contact center (the method aims to reduce caller wait time which corresponds to the claimed optimized performance; col. 5, lines 35-39, the skills routing module 52 will also track the time each call has waited in the queue and compare the time with the decay profile for that call. Where the time in queue exceeds the threshold time limit, the skills routing module 52 may assign the call to a secondary (or higher) level agent.).

Regarding claims 7, 14 and 21, Doyle et al. discloses wherein the pairing strategy is configured to optimize for at least one of cost, revenue, and customer satisfaction (the method aims to reduce caller wait time which corresponds to the claimed optimized customer satisfaction; col. 5, lines 35-39, the skills routing module 52 will also track the time each call has waited in the queue and compare the time with the decay profile for that call. Where the time in queue exceeds the threshold time limit, the skills routing module 52 may assign the call to a secondary (or higher) level agent.).

Claim 22 Doyle et al. discloses a method for pairing in a contact center system comprising: 
receiving, by at least one computer processor communicatively coupled to and configured to perform contact-agent pairing operations in the contact center system, a first contact, a second contact, and a third contact available for pairing to an agent in a contact center queue (processing calls received by the automatic call distributor, fig. 1, customers 12 and 14 represent incoming contacts, see also fig. 3 inbound trunks, for pairing with agent (22, 24 or 26));
determining, by the at least one computer processor, a pairing strategy for pairing at least one of the first contact, the second contact, and the third contact, wherein the pairing strategy is based on a model comprising a utilization metric and a performance metric (the method delivering calls to the at least some agents of the agent group based upon the required qualifications for the agent group and upon agent idle time; col. 2, lines 23-28, monitoring a call loading of the agent group and adjusting a number of the at least some agents of the group based upon the monitored loading, with respect to utilization metric, Doyle discloses in Fig. 2, agent responsibility rank requirement may be relaxed to rank 2, 3, etc. based upon a decay profile); and 
selecting, by the at least one computer processor, the first contact for pairing to the agent based on the pairing strategy; wherein the pairing strategy is configured such that if the third contact had not been available, the second contact would have been selected for pairing to the agent based on the utilization metric and the performance metric (col. 3, lines 33-43, the CPU 17 then examines the agent skill matrix for an agent with the highest skill rating for that work type and selects that agent. The CPU 17 then assigns that agent primary level responsibility (rank=1) for that work type and marks the assignment for the agent on the agent list.). 

Claim 29 recites a system for pairing in a contact center system comprising: at least one computer processor communicatively coupled to and configured to perform contact-agent pairing operations in the contact center system, wherein the at least one computer processor is further configured to perform the method recited in claim 22. Doyle et al. discloses in figure 1 an ACD system 10 for using skill based and call loading for pairing in a contact center system. Claim 29 is rejected in view of Doyle et al. for the same reasons as discussed with respect to claim 22 above.

Claim 36 recites an article of manufacture for pairing in a contact center system comprising: a non-transitory computer processor readable medium; and instructions stored on the medium; wherein the instructions are configured to be readable from the medium by at least one computer processor communicatively coupled to and configured to perform contact- agent pairing operations in the contact center system and thereby cause the at least one computer processor to operate so as to perform contact-agent pairing operations in the contact center system and thereby cause the at least one computer processor to operate so as to perform the method recited in claim 22. Doyle et al. discloses in figure 1 CPU 17 comprising instructions for using skill based and call loading for pairing in the contact center system. Claim 36 is rejected in view of Doyle et al. for the same reasons as discussed with respect to claims 22 and 29 above.

Regarding 24, 31 and 38, Doyle et al. discloses further comprising reranking or rescoring, by the at least one computer processor, the first contact, the second contact, and the third contact when a fourth contact becomes available for pairing to the agent in the contact center skill queue (Fig. 2, contacts are ranked based on time in queue and may be adjusted dynamically when call queue changes).  

Regarding claims 25, 32 and 39, Doyle et al. discloses wherein the pairing strategy compares a rank or score of the first contact, the second contact and the third contact (Fig.2, contacts are ranked based on time in queue).  

Regarding claims 26, 33 and 40, Doyle et al. discloses wherein the pairing strategy is configured to target a uniform contact utilization (col. 3, lines 63-67, by assigning agents based on idle time, agent utilization is uniform within the work type.).  

Regarding claims 27, 34 and 41, Doyle et al. discloses wherein the pairing strategy is configured to optimize performance in a contact center (the method aims to reduce caller wait time which corresponds to the claimed optimized performance; col. 5, lines 35-39, the skills routing module 52 will also track the time each call has waited in the queue and compare the time with the decay profile for that call. Where the time in queue exceeds the threshold time limit, the skills routing module 52 may assign the call to a secondary (or higher) level agent.).  

Regarding claims 28, 35 and 42, Doyle et al. discloses wherein the pairing strategy is configured to optimize for at least one of cost, revenue, and customer satisfaction (the method aims to reduce caller wait time which corresponds to the claimed optimized customer satisfaction; col. 5, lines 35-39, the skills routing module 52 will also track the time each call has waited in the queue and compare the time with the decay profile for that call. Where the time in queue exceeds the threshold time limit, the skills routing module 52 may assign the call to a secondary (or higher) level agent.).

Claims 2, 9, 16, 23, 30 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,424,709 (“Doyle et al.”) in view of U.S. Patent No. 7,158,628 (“McConnel et al.”) and further in view of U.S. Publication No. 2009/0323921 (“Spottiswoode et al.”).

Regarding claims 2, 9 and 16, Doyle et al. does not specify wherein the pairing strategy is a diagonal pairing strategy. In the same field of endeavor, Spottiswoode et al. discloses using a diagonal pairing strategy for matching callers to agents. For example, in para. [0064] similar to the normal distribution of FIG. 6A, matching callers to agents on or near diagonal shaded band 602 increases the probability of sales. Of course, it will be understood that the exemplary functions, assumptions, and distributions of caller performance and agent propensity are illustrative, and will vary based on, e.g., historical data, feedback, and the like. 
It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify Doyle et al. to include the pairing strategy disclosed by Spottiswoode because the method pairs in such a way that optimizes parameters such as call handle time (e.g. cost), or first call resolution, or many others. 
  
Regarding claims 23, 30 and 37, Doyle et al. does not specify wherein the pairing strategy is a diagonal pairing strategy. In the same field of endeavor, Spottiswoode et al. discloses using a diagonal pairing strategy for matching callers to agents. For example, in para. [0064] similar to the normal distribution of FIG. 6A, matching callers to agents on or near diagonal shaded band 602 increases the probability of sales. Of course, it will be understood that the exemplary functions, assumptions, and distributions of caller performance and agent propensity are illustrative, and will vary based on, e.g., historical data, feedback, and the like. 
It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify Doyle et al. to include the pairing strategy disclosed by Spottiswoode because the method pairs in such a way that optimizes parameters such as call handle time (e.g. cost), or first call resolution, or many others. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652  



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652